Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20                  PageID.615       Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 17-20400

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 LAWRENCE HILL                                           18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20                  PageID.616       Page 2 of 7




                     a release plan is established, appropriate travel arrangements are made,

                     and it is safe for the defendant to travel. There shall be no delay in

                     ensuring travel arrangements are made. If more than fourteen days are

                     needed to make appropriate travel arrangements and ensure the

                     defendant’s safe release, the parties shall immediately notify the court and

                     show cause why the stay should be extended; or

             տ       There being a verified residence and an appropriate release plan in place,

                     this order is stayed for up to fourteen days to make appropriate travel

                     arrangements and to ensure the defendant’s safe release. The defendant

                     shall be released as soon as appropriate travel arrangements are made and

                     it is safe for the defendant to travel. There shall be no delay in ensuring

                     travel arrangements are made. If more than fourteen days are needed to

                     make appropriate travel arrangements and ensure the defendant’s safe

                     release, then the parties shall immediately notify the court and show cause

                     why the stay should be extended.

      տ The defendant must provide the complete address where the defendant will reside

      upon release to the probation office in the district where they will be released because it

      was not included in the motion for sentence reduction.

      տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

      տ probation or տ supervised release of ________ months (not to exceed the unserved

      portion of the original term of imprisonment).

             տ The defendant’s previously imposed conditions of supervised release apply to

             the “special term” of supervision; or


                                                2
Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20                   PageID.617       Page 3 of 7




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20                PageID.618      Page 4 of 7




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

       IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    September 29, 2020




                                                4
Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20   PageID.619   Page 5 of 7




              ADDENDUM, CONTINUED FROM PAGE 3
Hill’s motion for compassionate release must be denied because it fails to
show that extraordinary and compelling reasons exist in support of the
request for early release. U.S.S.G. § 1B1.13, comment n.1 (2018).
A review of Hill’s medical records indicates that he is a healthy 25-year-
old man with no underlying health conditions that would put him at
greater risk for COVID-19 complications. See generally, ECF No. 83-1,
ECF No. 83-2. The Court recognizes why Hill expresses a fear of
contracting COVID-19 at FCI Milan. FCI Milan has experienced three
COVID-19 related deaths, and the facility has only tested 440 inmates
out of its total population of approximately 1,300 as of September 23,
2020. See https://www.bop.gov/coronavirus/ (updated daily). As Hill
points out, the BOP may well be underreporting the number of positive
prisoners in its facilities because many who are infected may be
asymptomatic, and their condition will not be discovered due to this
undertesting. And the generalized risk of contracting COVID-19 in a
facility like FCI Milan, a low-security, dormitory-style prison that is
operating above capacity, would be greater. ECF No. 79, PageID.479-87.
But these conditions do not represent the kinds of “other reasons” that
the courts have recognized as “extraordinary and compelling.”
“Ultimately, simply being a federal prisoner without serious medical
conditions who may contract COVID-19, may develop serious symptoms,
and may, however unlikely, have a reduced chance of contracting the
disease and better access healthcare if released are not conditions
sufficient to warrant the extraordinary remedy of compassionate release.
18 U.S.C. § 3582(c)(1)(A).” United States v. Alderson, No. 18-20348, 2020
WL 4696599, at *4 (E.D. Mich. Aug. 13, 2020) (Cleland, J.) (emphasis in
original). At most, Hill has expressed a “generalized concern about
contracting COVID-19, which is not an ‘extraordinary and compelling
reason’ satisfying § 3582(c)(1)(A).” United States v. Boykin-Johnson, 2020
WL 3428975, at *1-2 (E.D. Mich. June 23, 2020) (Steeh, J.) (citing United
States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May
7, 2020) (Goldsmith, J.) (a “generalized risk of contracting COVID-19 and
potentially developing the more severe symptoms is not akin to the type

                                     1
Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20   PageID.620   Page 6 of 7




of ‘extraordinary and compelling reasons’ justifying compassionate
release identified by the Sentencing Commission”)).
Hill also contends that he is at a higher risk of serious illness because of
his race. While there is statistical support for his concern, this fact by
itself has not been recognized as an extraordinary and compelling reason
warranting his release. See United States v. Harris, No. 17-20485, 2020
WL 4788027, at *3 (E.D. Mich. Aug. 18, 2020) (Lawson, J.) (collecting
cases); United States v. Wright, No. 17-20328, 2020 WL 4791229, at *3
(E.D. Mich. Aug. 18, 2020) (Lawson, J.) (“[A]s other courts have
recognized, the fact of an inmate’s race itself does not constitute a risk
factor for COVID-19 in the same way, as, for instance, an underlying
medical condition does.”).
Hill points to a handful of cases where courts have granted
compassionate release and other relief related to COVID-19 in the
absence of a medical condition. ECF No. 79, PageID.487, n.18. But these
cases do not present similar circumstances to Hill.
One case relates to pre-sentencing relief, which does not apply to Hill,
who is in the middle of serving his sentence. See United States v. Harris,
No. 19-CR-356, (D.D.C. Mar. 27, 2020). Another case involved a non-
binding recommendation to the BOP that the defendant serve the
remainder of his sentence on home confinement, not a request for a
sentence reduction. United States v. Vazquez, 18-CR-20530-Ungaro (S.D.
Fla. Apr. 13, 2020). A third case, United States v. Chestnut, 09-CR-06071-
DGL-MWP, ECF Nos. 923, 925 (W.D.N.Y. Apr. 29, 2020), the court
granted a motion for compassionate release and found extraordinary and
compelling reasons existed where the defendant was housed at the
Metropolitan Detention Center in Brooklyn, New York, had a stable
residence available upon release, and was only months away from
completing his sentence. The court recognized that the defendant was 35
and did not have any medical conditions that placed him at greater risk
of experiencing complications if he contracted COVID-19, casting doubt
on the conclusion that extraordinary and compelling reasons existed.
Nonetheless, it concluded, in a conclusory fashion, that they did. This


                                     2
Case 2:17-cr-20400-TGB-DRG ECF No. 86 filed 09/29/20   PageID.621   Page 7 of 7




Court finds that Chestnut, which did not include any reasoning in terms
of an “extraordinary and compelling” finding, is not applicable here.
Most relevant of the cases cited by Hill, United States v. Kelly, concerned
an individual who was granted compassionate release from FCI Oakdale.
No. 3:13-CR-59-CRW-LRA-2, 2020 WL 2104241, at *7-8 (S.D. Miss. May
1, 2020) (Reeves, J.). There, the court held that even though the
defendant was healthy and in his late 20s, extraordinary and compelling
reasons existed because Kelly was housed at a prison that was clearly
failing to control a major outbreak of COVID-19 which, at the time,
accounted for almost a quarter of COVID-19-related prisoner deaths
reported by the BOP. Id. In Kelly, the Court cited the “growing death toll
and the apparent continued spread of the disease at Oakdale I,” as
extraordinary and compelling reasons. Id. at *6. The conditions at FCI
Milan, while historically serious because three prisoners have died,
cannot reasonably be compared to what was happening at FCI Oakdale,
where seven prisoners died and over 200 were infected at one point. The
BOP’s website indicates that as of September 23, 2020 there are currently
no inmates with COVID-19 at FCI Milan.
Hill argues that his positive steps toward rehabilitation should weigh in
favor of compassionate release. They do weigh in favor, and the Court
commends him for the efforts he has taken, but the Court may not grant
compassionate release based on rehabilitation alone. United States v.
McNeil, No. 01-80361, 2020 WL 3428973, at *2 (E.D. Mich. June 23,
2020) (Steeh, J.) (citing 28 U.S.C. § 994(t) (“Rehabilitation of the
defendant alone shall not be considered an extraordinary and compelling
reason.”)).
In sum, the Court finds that Hill has not demonstrated extraordinary
and compelling reasons warranting a sentence reduction. Thus, the
Court does not need to consider whether Hill poses a danger to the
community or the factors set forth in 18 U.S.C. § 3553(a). See United
States v. Bradley, No. 16-20307, 2020 WL 4192545, at *4 (E.D. Mich. July
21, 2020) (Michelson, J.).




                                     3
